Citation Nr: 1635418	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus type II with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and D.R.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2015, the Veteran, his spouse, and D.R. testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In March 2016, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal the Veteran has had no diagnosis of hypertension under VA criteria.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his April 2008 claim that he has hypertension, which is secondary to his service-connected diabetes mellitus, type 2.  In his April 2010 substantive appeal, the Veteran asserted that his hypertension is due to both his service-connected diabetes and to exposure to Agent Orange.

At his December 2015 videoconference hearing, the Veteran testified that his treating VA physician has diagnosed him with hypertension, and that he takes daily medication for hypertension.  See transcript, p. 9.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran has hypertension.

The most probative evidence shows that the Veteran does not have hypertension.  Specifically, the August 2008 VA examiner found that "the Veteran does not have hypertension, has no symptoms [or] treatment, [and] has no treatment medications for hypertension."  Similarly, the May 2016 VA examiner opined that "there is no single reading which meets the criteria for Hypertension....All the BP [blood pressure] readings are documented and being sent to you."  The Board observes that the file includes blood pressure readings in service, post-service blood pressure readings beginning in 1998 (prior to the April 2008 date of claim), and blood pressure readings taken at the December 2015 examination.  Further, the record before the VA examiner includes nine full pages of VA blood pressure readings from November 2005 through May 2016.

With respect to the Veteran's contention that he takes medication for hypertension, the May 2016 VA examiner explained that "The Lisinopril he was prescribed [on] 4/19/11 is 5 mg [milligrams] which is the usual dose for renal protection in Diabetics rather than [for] hypertension.  Consequently the Veteran did never have hypertension."

The VA examiners' opinions are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the VA examiners' opinions are credible based on their internal consistency and their duty to provide truthful opinions.  The Board further finds that the VA examiners' opinions are most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's symptoms, blood pressure readings, and medication are not consistent with a diagnosis of hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is cognizant that VA clinicians occasionally checked boxes or otherwise indicated that the Veteran has hypertension, including in June 2010, May 2011, August 2011, and January 2014.  However, none of those clinicians provided any rationale for their conclusion.

Determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")

The Board finds that the August 2008 VA examiner's rationale that the Veteran has no symptoms or treatment for hypertension, and the May 2016 VA examiner's opinion that the Veteran's blood pressure readings do not warrant a diagnosis of hypertension and his medication is at a dosage used for renal protection rather than for hypertension, warrant greater probative weight than the clinicians' occasional notations of hypertension without any corresponding rationale.  See Id., see also Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

The Board further finds that the VA examiners' clinical findings warrant greater probative weight than the Veteran's assertions because hypertension is a complex disability that requires objective testing and is not capable of lay observation.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the most probative evidence of record demonstrates that the Veteran does not have a valid diagnosis of hypertension.

In sum, the Board finds that the most probative evidence fails to link the Veteran's claimed hypertension to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


